DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 12/23/2021. Claims 1-20 are currently pending in the application. An action follows below:
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.  16/786,486, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, at least the limitations, “detecting, by an input device, a first signal profile of an object hovering in a three- dimensional (3D) space above the input device or a sensing region; detecting, by the input device, a change from the first signal profile to a second signal profile, wherein the change from the first signal profile to the second signal profile corresponds to a non-contact gesture performed by a user in the 3D space above the input device or the sensing region; and determining, by the input device, based on the change from the first signal profile to the second signal profile, a type of the non-contact gesture performed by the user,” recited in independent claim 1 or similarly recited in independent claim 16. The prior-filed application does not explicitly disclose an input device performing all functions in the above underlined limitations. As best understood, a camera 105 shown in Fig. 1 of the prior-filed application and this application can be considered an input device, but the original disclosures of both the prior-filed application and this application do not explicitly disclose the camera performing any of the recited functions. Also, see the below rejection under 35 U.S.C. 112(a).
For the above reasons, the filing date of this present application is its own filing date 12/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, 13, 14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 6, this claim recites a limitation, “wherein the change from the first signal profile to the second signal profile corresponds to a decrease in amplitude relative to the first signal profile.” Since it is unclear “amplitude” of what element is, it is considered that the invention of this claim is not clearly defined.
As per claim 8, this claim recites a limitation, “wherein the change from the first signal profile to the second signal profile corresponds to an increase in amplitude relative to the first signal profile.” Since it is unclear “amplitude” of what element is, it is considered that the invention of this claim is not clearly defined.
As per claims 13 and 14, see the above rejection of claims 6 and 8 for similar limitations.
As per claim 16, this claim recites “wherein the processor-executable instructions, when executed, facilitate: detecting …by the user” in last 10 lines. Since it is unclear that which element executes the processor-executable instructions or the processor-executable instructions are executed by themselves, i.e., no physical structure, such as a processor, executes the instructions, it is considered that the invention of this claim is not clearly defined.
As per claims 17-20, these claims are therefore rejected for at least the above reason set forth independent claim 16. 
In addition to claims 18-19, see the above rejection of claims 6 and 8 for similar limitations. 
In addition to claim 20, this claim further recites “wherein the processor-executable instructions, when executed, further facilitate: determining … starting … mode” in last 7 lines. Since it is unclear which element executes the processor-executable instructions or the processor-executable instructions are executed by themselves, it is considered that the invention of this claim is not clearly defined Furthermore, since it is unclear which element performs the recited functions, “determining … display mode” in last 6 lines, it is considered that the invention of this claim is not clearly defined.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites limitations, “detecting, by an input device, a first signal profile of an object hovering in a three-dimensional (3D) space above the input device; detecting, by the input device, a change from the first signal profile to a second signal profile, wherein the change from the first signal profile to the second signal profile corresponds to a non-contact gesture performed by a user in the 3D space above the input device; and determining, by the input device, based on the change from the first signal profile to the second signal profile, a type of the non-contact gesture performed by the user,” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the original disclosure does not explicitly define or disclose in detail an input device performing all functions in the above underlined limitations. The original disclosure discloses a camera 105 shown in Fig. 1 and considered an input device, but the original disclosure does not explicitly disclose the camera performing any or all of the recited functions. Accordingly, the original disclosure does not explicitly discuss in detail the above underlined limitations of this claim.
As per claims 2-10, these claims are therefore rejected for at least the above reason set forth independent claim 1.
As per claim 16, see the discussion in the rejection of claim 1 for similar limitations. In addition, the original disclosure does not explicitly discuss in detail how the processor-executable instructions, when executed, facilitate to perform the recited functions, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 17-20, these claims are therefore rejected for at least the above reason set forth independent claim 16. In addition to claim 20, the original disclosure does not explicitly discuss in detail how the processor-executable instructions, when executed, facilitate to perform the recited functions, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renwick (US 2012/0223935 A1.)
As per claims 1, 11 and 16, Renwick discloses a system or an input device, an associate method, and a non-transitory computer-readable medium having processor-executable instructions stored thereon, for detecting non-contact gestures for (see at least Figs. 1, 3-5; ¶ 4, ¶ 8), the system or the input device (an apparatus shown in any of Figs. 1, 2, or 3) comprising:
a touch screen sensing system (see at least Figs. 3A-3D; ¶¶ [0037, 0042, 0046, 0048-0050], disclosing a capacitive touch screen sensing system configured to detect each capacitive response corresponding to each hovering gesture input [[or each non-contact gesture]] made by a user proximate to a touch sensing enabled display screen; each non-contact gesture and being different from other capacitive responses corresponding to other non-contact/ hovering gesture inputs, in order to distinguish a plurality of different types of hovering gesture inputs) configured to: 
  	detect a first signal profile of an object hovering in a three-dimensional (3D) space above a sensing region of the touch screen of the input device (Renwick disclosing at least four scenarios including: a scenario (i), see at least Fig. 3A, ¶ 37, ¶ 48, disclosing to detect a capacitance/signal profile of an object/finger hovering in a three-dimensional (3D) space above a sensing region of the touch screen of the input device when the user makes a hovering gesture input 302 to the three-dimensional (3D) space above the sensing region; a scenario (ii), see at least Fig. 3B, ¶ 37, ¶ 48, disclosing to detect a capacitance profile of an object/finger hovering in a three-dimensional (3D) space above a sensing region of the touch screen of the input device when the user makes a hovering gesture input 310 to the three-dimensional (3D) space above the sensing region; a scenario (iii), see at least Fig. 3C, ¶ 37, ¶ 49, disclosing to detect a capacitance profile of an object/finger hovering in a three-dimensional (3D) space above a sensing region of the touch screen of the input device when the user makes a hovering gesture input 312 to the three-dimensional (3D) space above the sensing region; and a scenario (iv), see at least Fig. 3D, ¶ 37, ¶ 50, disclosing to detect a capacitance profile of an object/finger hovering in a three-dimensional (3D) space above a sensing region of the touch screen of the input device when the user makes a hovering gesture input 320 to the three-dimensional (3D) space above the sensing region; one of the four scenarios can selectively correspond to the detect first capacitance/signal profile;) and 
  	detect a change from the first signal profile to a second signal profile, wherein the change from the first signal profile to the second signal profile corresponds to a non-contact gesture performed by a user in the 3D space above the sensing region (see the above discussion of the four scenarios; further see at least the transition/change from Fig. 3A to Fig. 3B; ¶¶ 41, 42, 48, disclosing to detect a change from the first capacitance/signal profile [corresponding to the scenario (i)] to a second capacitance/signal profile [corresponding to the scenario (i)], wherein the change from the first capacitance/signal profile to the second capacitance/signal profile corresponds to a non-contact “grab” gesture performed by a user in the 3D space above the sensing region [¶ 48: … FIG. 3B … a user may touch or “grab” a tab of a card in three-dimensional space and flip the card …]; in the alternative, see at least the transition/change from Fig. 3C to Fig. 3D; ¶¶ 41, 42, 49, 50, disclosing to detect a change from the first capacitance/signal profile [corresponding to the scenario (iii)] to a second capacitance/signal profile [corresponding to the scenario (iv)], wherein the change from the first capacitance/signal profile to the second capacitance/signal profile corresponds to a non-contact “drop” gesture [or construed as a crush gesture] performed by a user in the 3D space above the sensing region; note that other changes from one capacitance/signal profile to another capacitance/signal profile can be found in the Renwick reference;) and 
a processor coupled to the touch screen sensing system and configured to determine, based on the change from the first signal profile to the second signal profile, a type of the non-contact gesture performed by the user (see at least Figs. 1, 2; ¶ 32, disclosing a processor including at least elements [20/110, 122] coupled to the touch screen sensing system and configured to perform various operations of the system/device; further see the above discussion or at least ¶ 42; ¶ 46.)
	
		As per claim 2, Renwick discloses the non-contact gesture performed by the user corresponds to a grab gesture (see the discussion in the rejection of claim 1; or see at least the transition from Fig. 3A to Fig. 3B; ¶ 48.)
		As per claim 7, Renwick discloses the non-contact gesture performed by the user corresponds to a crush gesture (see the discussion in the rejection of claim 1; or see at least the transition from Fig. 3C to Fig. 3D; ¶¶ 49-50.)
		As per claim 10, Renwick discloses the method further comprising: in response to detecting that the crush gesture is performed by the user, ending a 3D aerial display mode (see the discussion in the rejection of claim 1; or at least transition from Fig. 3C to Fig. 3D; ¶¶ 49-50, disclosing in response to detecting that the crush gesture 320 is performed by the user, displaying the card onto the desktop of the 2D display and ending to display the virtual 3D card 314 in a 3D aerial display mode.)
		As per claim 15, Renwick discloses a display screen including 3D imaging equipment (see at least Fig. 3B, 3C; ¶¶ 22, 48, 49, disclosing a display screen including 3D imaging equipment for displaying aerial images, such as a virtual rotary card UI 306 and a virtual card 314 in the space.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Renwick in view of Ollila et al. (US 2011/0316790 A1; hereinafter Ollila,) and further in view of King et al. (US 2012/0050211 A1; hereinafter King.)
	As per claim 3, Renwick, as discussed in the rejection of claims 1-2 above, discloses the first signal profile and the change from the first signal profile to the second signal profile corresponding to the grab gesture, but is silent to multiple peaks, as claimed.
	However, in the same field of endeavor, Ollila discloses a related system and an associate method for detecting non-contact gestures, including multi-hovering detection technique (see at least Figs. 1, 2, 6; ¶ 46,) wherein the system detects a capacitance/signal profile, of the hand/object including multiple fingers hovering in a three-dimensional (3D) space above a sensing region of the touch screen system, comprising multiple disturbances corresponding to multiple fingers (see at least Fig. 1; ¶ 23) and wherein the change, from the first signal profile of the object (as shown in Fig. 6a) to the second signal profile (as shown in Fig. 6b) corresponding to the multiple fingers or the multiple disturbances of the first signal profile coming closer together or converging into a single position, is determine as a grab gesture (see at least Figs. 6a-6b; ¶ 47.) 
	Renwick, as discussed above, discloses the grab gesture, but is silent to the grab gesture implemented by an object including multiple fingers. Ollila, as discussed above, discloses a multi-hovering gesture detection technique including the grab gesture implemented by an object including multiple fingers, so as to provide more versatile and intuitive ways to interact with the device (see at least ¶ 3.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the multi-hovering gesture detection technique including at least the grab gesture, in the Renwick reference, in view of the teaching in the Ollila reference, to improve the above modified method of the Renwick reference for the predictable result of providing more versatile and intuitive ways to interact with the device.
		The above modified Renwick in view of Ollila obviously renders the first signal profile of the object/hand including multiple fingers hovering in a three-dimensional (3D) space above a sensing region of the touch screen system and the change from the first signal profile to the second signal profile corresponding to the multiple fingers or the multiple disturbances of the first signal profile and coming closer together or converging into a single position, but is still silent to multiple peaks.
	However, in the same field of endeavor, King discloses a related system and an associate method for detecting multiple hovering objects/fingers, wherein the system detects a capacitance/signal profile, of multiple fingers/objects hovering in a three-dimensional (3D) space above a sensing region of the touch screen system, comprising multiple peaks/disturbances identified and indicative of multiple hovering fingers/objects at locations proximate to the fingers/objects (see at least Figs. 21-23; ¶¶ 97-100.) 
	The above modified Renwick in view of Ollila, as discussed above, discloses the signal profile, of the object/hand including multiple hovering fingers, comprising multiple disturbances, but is silent to multiple disturbances corresponding to multiple peaks. King remedies for the deficiency of Renwick in view of Ollila by explicitly disclosing a capacitance/signal profile, of multiple hovering fingers/objects, comprising multiple peaks/disturbances identified and indicative of multiple hovering fingers/objects at locations proximate to the fingers/objects. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that the multiple disturbances in the capacitance/signal profile of Renwick in view of Ollila are multiple peaks, as taught by the King reference. Accordingly, Renwick in view of Ollila and King obvious renders all limitations of this claim.
	As per claims 12 and 17, see the rejection of claims 2 and 3 for similar limitations.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Renwick in view of Karunamuni et al. (US 2018/0335939 A1; hereinafter Karunamuni,) and further in view of Kim et al. (US 2014/0267025 A1; hereinafter Kim.)
	As per claim 4, Renwick further discloses: determining the second gesture performed by the user after the first gesture is performed, and in response to detecting that the second gesture is performed after the first gesture, starting a 3D aerial display mode (see at least Figs. 3A-3B; ¶ 48, discussing: determining the second gesture [310; Fig. 3B] performed by the user after the first gesture [302; Fig. 3A] is performed, and in response to detecting that the second gesture is performed after the first gesture, starting a 3D aerial display mode to display a virtual rotary card user interface 306 in a 3-D space.)
	Renwick is silent to a predetermined time, the first gesture being a grab gesture, and the second gesture being a pull gesture, as claimed.
	However, in the same field of endeavor, Karunamuni discloses a related system and an associate method (see at least Fig. 5B7; Title,) wherein if a second non-contact gesture is not detected within a pre-defined time after detecting the first non-contact gesture, ceasing to display the preview version of the one or more images, in accordance with a particular application (see at least Figs. 5B5-5B7; ¶ 239, disclosing that if a second gesture is not detected within a pre-defined time after detecting the first gesture [[the upward swipe gesture]], the display is ceased to display the image 5320, and if a second gesture is detected within a pre-defined time after detecting the first gesture [[the upward swipe gesture]], the image 5320 is displayed.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to apply the same aforementioned technique of starting to display an image when it is determined that the second gesture is detected within a pre-defined time after detecting the first gesture, in the method of the Renwick reference, in view of the teaching in the Karunamuni reference, to improve the above modified method of the Renwick reference for the predictable result of only starting the Renwick 3D aerial display mode when it is determined that the second gesture is detected within a pre-defined time after detecting the first gesture so that the user can obviously cancel the first gesture by not performing the second gesture within the predetermined time.
	The above modified Renwick in view Karunamuni still fails to render the first gesture being the grab gesture and the second gesture being the pull gesture.
However, in the same field of endeavor, Kim discloses a related system and an associate method (see at least Figs. 4-5; Title,) wherein the system and method for performing the first gesture being the “grab” gesture and then the second gesture being the “pull” gesture, ,) thereby providing a function associated with natural gestures in according to a particular application (see at least Fig. 5; ¶¶ 68-69.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the first gesture being the “grab” gesture and then the second gesture being the “pull” gesture in the Renwick reference, in view of the teaching in the Kim reference, to improve the above modified method of the Renwick reference for the predictable result of providing a function associated with natural gestures in according to a particular application.
As per claim 20, see the rejections of claims 2 and 4 for similar limitations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Renwick in view of Kim.
	As per claim 5, Renwick, as discussed in the rejection of claim 1, discloses each scenario/gesture associated with a corresponding signal profile and exemplifies the change from the first signal profile to the second signal profile corresponding to the grab gesture or the change from the first signal profile to the second signal profile corresponding to the drop gesture, but is silent to a pull gesture, as claimed.
However, in the same field of endeavor, Kim discloses a related system and an associate method (see at least Figs. 4-5; Title,) wherein the system and method, for recognizing a grab gesture and then a pull gesture, for performing a particular function in accordance with a particular application (see at least Fig. 5; ¶¶ 68-69,) wherein the user brings fingers close to the screen to make the grab gesture (see the top screen of Fig. 5; ¶ 66) and then the user brings fingers far away from the screen to make the pull gesture (see Fig. 5; ¶ 66,) thereby providing a function associated with natural gestures in according to a particular application (see Fig. 5; ¶ 69.)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the first gesture being the “grab” gesture and then the second gesture being the “pull” gesture in the Renwick reference, in view of the teaching in the Kim reference, to improve the above modified method of the Renwick reference for the predictable result of providing more function associated with natural gestures in accordance with a particular application.
	
Claims 6, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Renwick in view of Kim and King.
	As per claim 6, Renwick in view of Kim, as discussed in the rejection of claim 5, obviously renders the change from the first signal profile associated with the grab gesture to the second signal profile with the pull corresponding to the change from the fingers close to the screen [for the grab gesture] to fingers far away from the screen [for the pull gesture], i.e., corresponding to an increase in the distance between the fingers and the touch screen associated with the second signal profile [for the pull gesture] relative to the distance between the fingers and the touch screen associated with the first signal profile [for the grab gesture], instead of corresponding to a decrease in amplitude relative to the first signal profile,” as claimed.
	However, a person having a skill in the capacitive touch sensor/panel/screen system would recognize that the capacitive touch screen system has a characteristic of sensing the capacitance response (or the signal profile) of fingers having larger amplitudes when the fingers are close to the sensing region of the touch screen than when the fingers are far away from the sensing region of the touch screen, thereby rendering an increase in the distance between the fingers and the touch screen associated with a signal profile when the fingers are close to the sensing region of the touch screen relative to the distance between the fingers and the touch screen associated with another signal profile when the fingers are far away from the sensing region of the touch screen, corresponding to a decrease in amplitude of the signal profile relative to amplitude of the another signal profile.
	Moreover, in the same field of endeavor, King discloses a related capacitive touch screen system and an associate method for detecting multiple hovering objects/fingers (see at least Figs. 21-23; ¶¶ 97-100,) wherein the system detects a capacitance/signal profile, of multiple fingers hovering in a three-dimensional (3D) space over a sensing region of the touch screen system, comprising multiple peaks identified and indicative of multiple hovering fingertips and having larger amplitudes when the fingertips are close to the sensing region of the touch screen than when other parts of the fingers or hands are far away from the sensing region of the touch screen, thereby rendering an increase in the distance between the fingers and the touch screen associated with a signal profile when the fingers are close to the sensing region of the touch screen relative to the distance between the fingers and the touch screen associated with another signal profile when the fingers are far away from the sensing region of the touch screen, corresponding to a decrease in amplitude of the signal profile relative to amplitude of the another signal profile.
	Therefore, while Renwick in view of Kim discloses an increase in the distance between the fingers and the touch screen associated with the second signal profile [for the pull gesture] relative to the distance between the fingers and the touch screen associated with the first signal profile [for the grab gesture] and is silent to a decrease in amplitude of the second signal profile [for the pull gesture] relative to amplitude of the first signal profile [for the grab gesture], one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would recognize that King remedies for the above-discussed deficiency of Renwick in view of Kim. Accordingly, Renwick in view of Ollila and King obvious renders all limitations of this claim.
	As per claims 13 and 18, see the rejection of claims 5-6 for similar limitations.

Claims 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Renwick in view of King.
	As per claim 8, Renwick, as discussed in the rejection of claims 1 and 7, discloses a drop/crush gesture corresponding to the change from the first signal profile [associated with a first distance between the object and the touch screen; Fig. 3C] to the second signal profile [associated with a second distance between the object and the touch screen; Fig. 3D], wherein the second distance is shorter than the first distance as natural and intuitive interaction of the user to perform a drop/crush action/gesture (see at least Figs. 3C-3D; ¶¶  5, 49, 50,) thereby rendering the change from the first signal profile to the second signal profile corresponding to a decrease in the second distance [associated with the second signal profile] relative to the first distance [associated with the first signal profile], but is silent to “the change from the first signal profile to the second signal profile corresponding to an increase in amplitude of the second signal profile relative to amplitude of the first signal profile,” as claimed.
	However, a person having a skill in the capacitive touch sensor/panel/screen system would recognize that the capacitive touch screen system has a characteristic of sensing the capacitance response (or the signal profile) of object having larger amplitude when the object is close to the sensing region of the touch screen than when the object is far away from the sensing region of the touch screen, thereby rendering a decrease in the distance between the object and the touch screen associated with a signal profile of the object close to the sensing region of the touch screen relative to the distance between the object and the touch screen associated with a signal profile of the object far away from the sensing region of the touch screen, corresponding to an increase in amplitude of the signal profile relative to amplitude of the another signal profile.
	Moreover, in the same field of endeavor, King discloses a related capacitive touch screen system and an associate method for detecting multiple hovering objects/fingers (see at least Figs. 21-23; ¶¶ 97-100,) wherein the system detects a capacitance/signal profile, of multiple fingers hovering in a three-dimensional (3D) space over a sensing region of the touch screen system, comprising multiple peaks identified and indicative of multiple hovering fingertips and having larger amplitudes when the fingertips are close to the sensing region of the touch screen than when other parts of the fingers or hands are far away from the sensing region of the touch screen, thereby rendering a decrease in the distance between the object and the touch screen associated with a signal profile of the object close to the sensing region of the touch screen relative to the distance between the object and the touch screen associated with a signal profile of the object far away from the sensing region of the touch screen, corresponding to an increase in amplitude of the signal profile relative to amplitude of the another signal profile.
	Therefore, while Renwick discloses the change from the first signal profile to the second signal profile corresponding to a decrease in the second distance [associated with the second signal profile] relative to the first distance [associated with the first signal profile] and is silent to “the change from the first signal profile to the second signal profile corresponding to an increase in amplitude of the second signal profile relative to amplitude of the first signal profile,” as claimed, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would recognize that King remedies for the above-discussed deficiency of Renwick. Accordingly, Renwick in view of King obvious renders all limitations of this claim.
	As per claims 14 and 19, see the rejection of claims 7-8 for similar limitations.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Renwick.
	As per claim 9, Renwick, as discussed in the rejection of claim 7, exemplifies the drop/crush gesture corresponding to an object such as a finger (Fig. 3D,) but is silent to a palm or a fist, as claimed. 
	However, Renwick further discloses that the object hovering over the capacitive touch sensor includes finger(s) or hand (see at least ¶ 38: last 4 lines,) which includes a palm having larger, wider and flatter part relative to a fingertip, approaching the capacitive touch screen, thereby rendering a larger, wider and flatter signal profile relative to a fingertip signal profile. 
	Therefore, while Renwick exemplifies the finger associated with the crush gesture and is silent to the palm associate associated with the crush gesture, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would modify the Renwick reference to have the palm associated with the crush gesture to obtain the claimed invention with the same predictable result of providing a function associated with the crush gesture. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 10 and 11 of U.S. Patent No. 11,256,413 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 1-20 of the instant application are recited in the patent claims 1-6, 10 and 11. These claims of the instant application therefore are not patentable distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. Note that due to the above rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) and in order to further consider the double patenting rejection so as to complete a compact prosecution, the claimed input device considerably corresponds a touch screen sensing system and a processor of the patent claims (see at least patent claim 6,) the claimed first and second signal profiles considerably correspond to first and second capacitive responses of the patent claims, and the claimed object considerably corresponds to two objects of the patent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626